DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
Claims 1-28 are currently pending in the application. Claims 1-26 and 28 are withdrawn for being directed towards a non-elected invention. Claim 27 is under examination. 

Election/Restrictions
Applicant's election with traverse of Group IV - claim 27 in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the grounds that Turner (WO 2015/142185) does not disclose a method of enhancing plant development comprising administering a composition, wherein said composition comprises at least one inactivated strain of bacteria. Applicant argues that 37 CFR 1.475(b)(4) precludes the restriction between Groups III and IV because the groups are related as product and process of use. Applicant further argues that according to Art 27(1) PCT, any designated office must accept an international application which complies with the PCT requirement of unity of invention. 
This is not found persuasive because administering a composition is not the common technical feature. The prior art is not required to teach something that is not required for showing a lack of unity. It is noted that Claim 10 of the current application does not require administration; it is directed towards an inactivated bacteria strain. Turner teaches inactivating microorganisms and subjecting one or more plants to the composition of inactivated organisms (description p.15, lines 23-29). 
37 CFR 1.475(b)(4) discusses claims that are related as a process and an apparatus, which is not the relation of Groups III and IV. 37 CFR 1.475(b) defines the conditions of eligibility for which unity of invention can exist, provided the condition in 37 CFR 1.475(a) are met. Applicant is directed to 37 CFR 1.475(a) which states that “the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.” If the condition required by part (a) is not met, part (b) is also not met. Examiner has provided a showing that the common technical feature is shown in the art, and therefore the common technical feature is not special. 
Please note that this application was accepted by the USPTO as being filed on November 29, 2018 as national stage application 16/305,703. 
The requirement is still deemed proper and is therefore made FINAL. 

Priority
	This application is a 371 of PCT/EP2017/063438 filed on June 2, 2017 which claims priority to foreign application FRANCE 1655009 filed on June 2, 2016. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/305,703, filed on November 29, 2018.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 

Information Disclosure Statement
	The information disclosure statements filed on November 29, 2018; August 5, 2021; February 15, 2022; February 17, 2022 and April 8, 2022 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers for Figures 1-9 are preceded by the word "Figure" instead of the abbreviation "FIG.".
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The use of the term Bag-in-Box™, which is a trade name or a mark used in commerce, has been noted in this application, for example on page 10, line 19. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 27 recites the limitation “comprising the administration”. It is unclear who the intended recipient of the administration is, as there is no identification of who or what would receive the composition, making it unclear where the metes and bounds are of the invention. This claim is indefinite for failure to identify what receives the composition. 
Claim 27 recites the limitation "the administration" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 27 recites the limitation “an effective amount of a composition”. The specification does not define what concentration or concentration range is considered to be effective. The specification is silent on what metrics could be used to determine an effective amount, making it unclear where the metes and bounds are of the invention. This claim is indefinite for failure to identify what constitutes an effective amount.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being clearly anticipated by Turner et al. (WO 2015142186A1 published on September 24, 2015). 
Regarding claim 27, Turner teaches screening methods for the selection of microorganisms capable of imparting a beneficial property to a plant (title). Turner teaches inactivating microorganisms (relevant to an inactivated bacteria strain) to provide a composition containing one or more inactivated microorganisms (description p.15, lines 26-27). Turner teaches that the beneficial property includes supporting plant growth, plant quality, and plant health (relevant to improve plant development) (description p.56, lines 9-12). Turner further teaches subjecting one or more plant (including for example seeds, seedlings, cuttings, and /or propagules thereof) to the one or more compositions containing one or more inactivated microorganisms (description p.15, lines 28-29). Turner teaches that the microorganisms can be Proteobacteria, including the genus Delftia or Stenotrophomonas (description p.27, lines 4-7). 
Turner does not explicitly teach that the inactivated bacteria strain has a greater biostimulant efficacy than that obtained with the same living bacteria. However, the current specification teaches that advantageously the inactivated bacteria strain or composition containing it has a greater biostimulant efficacy on plant development than that obtained with the same strain of living bacteria or with a composition containing it (specification p.3, lines 10-13). The current specification teaches that preferred bacteria strains are from the genus Delftia or Stenotrophomonas (specification p.5, lines 18-19). Therefore, it is inherent to the composition comprising inactivated microorganisms taught by Turner that it would necessarily have greater biostimulant efficacy on plant development than the same living bacteria, because the current specification teaches that the microorganisms can be of the same genus of Delftia or Stenotrophomonas taught by Turner.
 Thus, the instant noted claims are anticipated by Turner et al., and are rejected as being known in the art before the effective filing date of the instant application. 

Conclusion
	No claims are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636